Judgment unanimously affirmed. Memorandum: Petitioner was sentenced on December 14, 1970 in Supreme Court, New York County, for robbery first degree to an indeterminate term with a maximum of 12 years. He was paroled on August 27, 1973, declared delinquent on August 2, 1974, and waived a preliminary hearing on September 6, 1974. On January 9, 1975 he was convicted in Supreme Court, New York County, for robbery first, and on January 16, 1975 he was convicted in Supreme Court, Queens County, for robbery second and attempted rape first and was sentenced on each of the three convictions to new terms of 6 to 12 years, to run concurrently; and on January 17, 1975 he was returned to prison. For failure of the respondent Board of Parole to grant petitioner a final parole revocation hearing, he instituted this proceeding for his immediate restoration to parole. In the judgment from which petitioner appeals the court granted the petition to the extent of dismissing the parole revocation warrant, for failure of the board to grant petitioner a final parole revocation hearing; but the court remanded him to prison. Since petitioner was being detained on his new sentences of 6 to 12 years imposed in January, 1975, his eligibility for continued parole on his original sentence became moot; and the court correctly remanded him to prison under his new sentences. (Appeal from judgment of Cayuga Supreme Court — art 78.) Present — Marsh, P. J., Cardamone, Simons, Dillon and Witmer, JJ.